Title: From Thomas Jefferson to Joel Barlow, 25 July 1808
From: Jefferson, Thomas
To: Barlow, Joel


                  
                     Dear Sir 
                     
                     Monticello July 25. 08
                  
                  Having been tempted by a cloudy day to leave Washington a day sooner than I intended, among other things which I omitted to do was the furnishing you an Itinerary of the route to this place. It is as follows. from Georgetown ferry
                  
                     
                        
                        
                        miles.cents
                        
                     
                     
                        to 
                        Wren’s.
                        6.38
                        
                     
                     
                        +
                        Fairfax Court house 
                        8.65
                        
                     
                     
                        +
                        Centerville about 
                        7.50
                        Mitchell’s is the best house
                     
                     
                        +
                        Redhouse about
                        10. 
                        
                        mrs Hereford’s best. Bronaugh’s next
                     
                     
                        +
                        Fauquier Ct. House
                        18. 
                        
                        Norris’s best, indeed a superlatively good one
                     
                     
                        –
                        Jefferson 
                        9.80
                        Kuhn’s, but even that a wretched place.
                     
                     
                        +
                        Culpeper Ct. House
                        13.77
                        Capt. Shacklefords
                     
                     
                        +
                        Orange C.H.
                        20.83
                        
                     
                     
                        
                        mr Madison’s 
                        4.17
                        
                     
                     
                        +
                        Gordon’s 
                        8.75
                        
                     
                     
                        +
                        Watson’s tavern
                        13.58
                        
                     
                     
                        
                        Monticello 
                        
                              7.58
                        
                        
                     
                     
                        
                        
                        129.01
                        
                     
                  
                  the houses marked thus + are pretty good comparatively. — means bad. you asked me the best time of taking the road and I observed as well soon as late. but I found mrs Randolph in the straw at her own house, having increased her family on the 16th. of course she will not be with us till a month from that and for her sake as well as mrs Barlow’s, the visit will be doubly pleasing if so timed as that she should be here. in the hope that nothing may intervene to deprive us of the pleasure of possessing mrs Barlow & yourself here, after presenting her my respects I salute you with friendship and great consideration
                  
                     Th: Jefferson 
                     
                  
               